Citation Nr: 0727436	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-26 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic kidney 
disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1960 to 
December 1963  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefit sought on appeal.

In a form dated in January 2006, the veteran waived the 60-
day due process waiting period for RO review of additional 
evidence, and thus, the appeal is appropriately before the 
Board for consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not diagnosed as having chronic kidney 
disability.


CONCLUSION OF LAW

A chronic kidney disorder was neither incurred in, nor 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in July 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim for service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006, and a Supplemental Statement of the Case was issued in 
February 2007.  As such, the Board finds that VA met its duty 
to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the July 2004 VCAA notice was given prior to the 
appealed AOJ decision, dated in September 2004.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though he 
declined to do so.  VA is not required to schedule the 
veteran for a physical examination because the evidence does 
not meet the criteria set forth in 38 C.F.R. § 3.159(c)(4).  
Specifically, there is no credible evidence of an event, 
injury, or disease in service upon which a current disability 
may be based.  Thus, it appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file.  
Therefore, the Board will now turn the merits of the 
veteran's claim.

The veteran contends that he has a chronic kidney disorder 
which is directly related to service.  He indicates that 
while in service he had trouble urinating and was constantly 
treated for urinary tract infections.  He speculates that the 
pilonidal cyst removed from his low back while in service may 
have contributed to his urinary tract infections.  The 
veteran alleges that in April 1965, he was twice treated for 
kidney infections by a private physician.  The veteran notes 
that he had a "tumor" removed from his urinary tract in 
2001 and he believes that this "tumor" was the cause of all 
of his urinary tract infections, including those he had in 
service.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  There must 
be competent evidence showing the following:  (1) the 
existence of a current disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the current disability and a disease or 
injury incurred or aggravated during service.  See Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); See also 
Hickson v. West, 12 Vet. App. 247 (1999).

The veteran's December 1960 enlistment examination did not 
reflect any kidney or urinary tract conditions.  The report 
indicated that the veteran "denie[d] [having any] serious 
illnesses."  The veteran's separation examination indicated 
that he was diagnosed as having, and treated for, chronic, 
non-venereal, urethritis.  Additionally, the records 
reflected that the veteran underwent a pilonidal cystectomy 
in 1961.  

The veteran alleges treatment from a private physician in 
1965 for kidney infections and treatment for recurring issues 
with the pilonidal cyst.  The physician's son indicated that 
the veteran's records were destroyed after the physician's 
death in 2001.  There is no evidence of record confirming 
this 1965 course of treatment for kidney infections.  

In June 2000, the veteran was diagnosed as having a urethral 
stricture.  At the time of the diagnosis, the veteran advised 
the physician that during another procedure on his back, he 
was unconscious for a period of time and was "out of his 
head" for five days.  He advised that he may have had a 
Foley catheter during, and in the days following, that 
procedure.  The veteran also advised a history of kidney 
stones and the most recent one passed one to two years prior 
to the stricture removal.  The stricture was removed in July 
2000.

In April 2001, the veteran sought follow-up care for the 
stricture procedure.  The veteran advised the physician that 
he was not doing the clean intermittent catheterization as 
directed.  In October 2001, the veteran sought treatment for 
an acute urinary tract infection.  The record is absent of 
any findings as to the etiology of the urethral stricture or 
the urinary tract infections.  There is no record diagnosing 
the veteran as having chronic kidney disorder.  

Given the evidence as outlined above, the Board finds that 
there is no current diagnosis of a chronic kidney disorder.  
The Board appreciates the veteran's assertions that his post-
service medical records, evidencing treatment for kidney 
infections, were destroyed upon his physician's death, but 
there is no current diagnosis of a chronic kidney disorder 
that may be related to service.  Absent a disease or injury 
incurred during service or as a consequence of a service-
connected disability, the basic compensation statutes cannot 
be satisfied.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1361 (Fed. Cir. 2001).  Therefore, because there is no 
evidence of a chronic kidney disorder related to the 
veteran's service, service connection must be denied.



ORDER

Service connection for chronic kidney disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


